In re Price, Felix; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. I, No. 498,445; to the Court of Appeal, First Circuit, No. 2004 CA 2192.
Denied.
CALOGERO, C.J., would grant the writ in part; otherwise deny. He would have district court ordered to appoint counsel for relator, hold the hearing in which it would determine whether relator has a valid medical reason not to shave, and if he does, whether the requirement that he shave, whatever his security classification, violates the Eighth Amendment and La. Const, art. I, section 20.
JOHNSON, J., would grant the writ in part; otherwise deny. She would have district court ordered to appoint counsel for relator, hold the hearing in which it would determine whether relator has a valid medical reason not to shave, and if he does, whether the requirement that he shave, whatever his security classification, violates the Eighth Amendment and La. Const, art. I, section 20.